DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on 7/18/22 and the amendment of claims has been entered.  Claim 25 has been amended, claim 31 has been canceled, and claims 32-36 are added.


Status of the Claims
	Claims 1-29 and 32-36 are pending.
	Claims 1-24 and 26 are cancelled herein. 
	Claims 25, 27-29 and 32-36 are allowed herein. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Blake Ronnebaum on 8/22/22.

The application has been amended as follows: 
Please cancel claims 1-24 and 26. 

25.	(Currently Amended) A method for fabricating a pharmaceutical composition, the method consisting of combining a quantity of corticotropin, ACTH of a non-animal derivation, with:
(a) 	a quantity of at least one water-soluble viscosity enhancing agent,
(b)	mannitol, 
(c)	methionine,
(d)	optionally, an inactive component selected from the group consisting of a non-ionic poly(oxyethylene-co-oxypropylene) block copolymer, a polyoxyethylene sorbitan monolaurate, a polyoxyethylene sorbitan monopalmitate, a polyoxyethylene sorbitan monostearate, and a polyoxyethylene sorbitan monooleate;
(e)	optionally, hydrochloric acid; and
(f)	water,
wherein the composition is free of gelatin and free of preservatives, wherein the methionine has a concentration of about 2 mg/mL to about 3 mg/mL, wherein the composition has a pH of 4.0-6.5, wherein the corticotropin comprises a recombinant polypeptide, and wherein the composition is potent for at least 180 days.

27.	(Currently amended)  The method of claim 25 

          Claims 28-29 and 32-36 as set forth in the amendment filed on 7/18/2022.

          Claims 25, 27-29 and 32-36 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 25, 27-29 and 32-36 are allowed. There was no prior art found that teaches or suggests the claims composition of recombinant ACTH of non-animal derivation consisting of  a-c, wherein the composition is free of gelatin and preservatives, wherein the methionine has a concentration of about 2-3 mg/ml, wherein the pH is 4-6.4 and wherein the composition is potent for at least 180 days. The closest prior art is Cosyntropin Injection (previously presented) and “Corticotrophin and its synthetic analogues”. Cosyntropin injection teaches cosyntropin, sodium acetate trihydrate, sodium chloride, mannitol, glacial acetic acid and water for injection. The claim was amended to closed language and there is no motivation to remove sodium acetate trihydrate, sodium chloride and glacial acetic acid while adding methionine at 2-3 mg/ml. Corticotrophin and its synthetic analogues teaches synthetic ACTH ampoules that can be diluted in isotonic dextrose before use. The reference teaches that the composition is stable for 2 years and does not include gelatin or a preservative. The reference does not teach the composition includes methionine. It is known in the art that ampoules are single use and protect their content from degradation by completely separating the composition contained therein from the atmosphere and other contaminates. Therefore, a person of ordinary skill in the art would not have a motivation to add another ingredients, such as methionine to increase stability and/or inhibit oxidation because providing the composition in glass ampoules already accomplishes this. 
Therefore, the composition is free of the art and the claims are novel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 25, 27-29 and 32-36 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA L MARTINEZ/Examiner, Art Unit 1654                                                                                                                                                                                                        
/JULIE HA/Primary Examiner, Art Unit 1654